Title: To George Washington from James Duane, 10 January 1779
From: Duane, James
To: Washington, George


  
    Sir
    Philad. 10th Jany 1779
  
I intended to have done myself the Honour of seeing your Excellency yesterday Evning but was so long detaind in Congress that I coud not collect some Information which was necessary to be laid before you.
  
  
  
  I expect Mr Peters has furnished you with such papers as will give you a State of the Post At Fort Pitt & the plan of Operations suggested by General McInTosh. I gave a Verbal direction to him yesterday on this Subject and have repeated it by a note this morning. Indeed I am apt to believe it woud not be lost Time if your Excellency shoud converse with Mr Peters as this Expedition has been conducted under the Eye of the board of war. The Committee will be very glad of your Advice on this Occasion.
I have now rec’d Col. Wadsworth Report on Supplying the Army which is enclosd and shews the Necessity of dispensing the Bread with Œconomy: & limiting our Views.
The enclosed Letter from the Commissr of Prisoners was yesterday referred to our Committee that we might have the Advantage of your Excellency’s Advice on the Reformations proper for that Department: We accordingly beg leave to recommend it to your Consideration.
Congress have also been pleasd to refer to us General Putnam’s Letter which is sent that we may have the Benefit of your Thoughts upon it when we meet. For the same Reason I transmit the papers referred to us concerning the French Engineers. your Excellency will perceive the high Tone in which they consider I represent their Services & their Importance. Congress do not see the necessity or even Reasonableness of altering the mode they adopted, it appearing to them to be sufficiently honourable & respectful: But as they are determined not To weaken your Hands in a Branch that may be essentially injurd by the Retirement of all the Gentlemen skilled in it, they have reservd it as a Subject of our Conference. I have the Honour to be—with every Sentiment of Respect Sir your Excellency’s most Obedt humble Servant

  Jas Duane

